53 F.3d 663
Troy WATSON, et al., Plaintiffs-Appellees,v.SHELL OIL COMPANY, and Brown & Root, U.S.A., Inc.,Defendants-Appellants.Robert ADAMS, Sr., et al., Plaintiffs-Appellees,v.SHELL OIL COMPANY, and Brown & Root, U.S.A., Inc.,Defendants-Appellants.
No. 91-3449.
United States Court of Appeals,Fifth Circuit.
Jan. 25, 1994.

Appeals from the United States District Court for the Eastern District of Louisiana.  Henry A. Mentz, Jr., Judge.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 7, 1992, 5 Cir., 1992, 979 F.2d 1014)
Before POLITZ, Chief Judge, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, E. GARZA, and DeMOSS, Circuit Judges.*


1
Prior Report:  136 F.R.D. 588.

BY THE COURT:

2
IT IS ORDERED that the joint motion of appellants, Shell Oil Company and Brown & Root, U.S.A., Inc. and appellees, the plaintiffs' Legal Committee, to dismiss these interlocutory appeals presently pending for rehearing en banc, with prejudice, each party to bear its own costs, is granted.



*
 Judges King and Duhe are recused and therefore did not participate in this order